Citation Nr: 1541789	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial 10 percent rating. The Veteran timely appealed the initial rating assigned.

In his February 2015 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing by live videoconference. He was notified in a letter dated August 6, 2015 that he was scheduled for a hearing on August 31, 2015. The Veteran withdrew his request for a hearing on August 24, 2015.



FINDING OF FACT

The symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015). The requirements of the statutes and regulation have been met in this case. As to the claim for a higher initial rating for PTSD, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability. Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a Veteran obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. In addition, the Veteran was afforded a VA examination as to the existence and severity of his PTSD in October 2010, as will be described in greater detail below, and the Board finds that the examination was adequate. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for a higher rating for PTSD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, a uniform 30 percent rating is warranted for PTSD during the entire appellate term.

The Veteran is in receipt of a 10 percent rating for PTSD pursuant to 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 10 percent rating requires a showing of occupational and social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki,713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores and an examiner's characterization of the level of impairment are only factors to be considered; ultimately, the appropriate disability rating is to be made by the Board in applying the criteria to the evidence as a whole. 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2011, and therefore the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

During the pendency of the claim, the Veteran has had symptoms listed in the criteria for both a 10 and a 30 percent rating, as well as the impairment indicated by each of these criteria. On the October 2010 VA examination, the examiner assigned the Veteran a GAF score of 60. The Veteran indicated during the VA examination that he had recurrent nightmares about his experiences in Vietnam and consistently had trouble sleeping. He also reported avoidance behaviors, irritability, poor social interaction, and recurring thoughts which diminish his quality of life. These symptoms were also indicated in the VA treatment notes, as well as additional impairments. For example, avoidance behaviors were noted in June 2010, July 2010, and September 2010 VA treatment notes. VA treatment notes from September 2010, July 2010, and January 2010 note recurring nightmares.  Additionally, VA treatment notes from November 2009, January 2010, June 2010, and July 2010 note that the Veteran's mood was depressed and he displayed a flat affect. 

The above evidence reflects that the Veteran has had symptoms controlled by continuous medication, which is a criterion for a 10 percent rating as well as symptoms such as depressed mood, flattened or restricted affect, and chronic sleep impairment. His overall occupational and social impairment has generally been at a level at which he was functioning satisfactorily, but has occasionally caused a reduction in his ability to work efficiently and perform occupational tasks. The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 10 or 30 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 30 percent is warranted for PTSD. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 4.3 (2015).

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 50 percent rating and the evidence is not approximately evenly balanced on this point. Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal. There has been no reduced reliability and productivity, and no panic attacks. The Veteran has been oriented, had no difficulty in understanding complex commands, he has had no impairment of short- or long-term memory, and there is no evidence of impaired judgment. VA treatment notes from September 2010 note that the Veteran's memory is good and his insight and judgement are fair. In the October 2010 VA examination, the examiner noted that the Veteran's usual occupation was as a sheet metal mechanic, though he had retired in 2009 due to eligibility by either age or duration of work. There is no evidence in the record to indicate that the Veteran's PTSD has caused him to have more than the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran also reported during the VA examination that he has good relationships with his wife, children and grandchildren. The October 2010 VA examination also noted that the Veteran reported having several friends, despite the examiner noting that he had difficulty with social interactions. This reflects both that the Veteran's symptoms and overall level of occupational and social impairment has not more nearly approximated the criteria for a 50 percent rating. Moreover, the GAF score reported in the Veteran's VA examination was 60, consistent with the degree of impairment reflected by a 30 percent rating rather than a 50 percent rating, although not dispositive on this question.  As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's PTSD has more nearly approximated the criteria for a 30 percent rating, an initial rating higher than 30 percent is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's psychiatric symptoms are fully contemplated by the applicable rating criteria. As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. The Board therefore need not consider whether the Veteran's PTSD caused marked interference with employment or frequent hospitalization. The Board notes, however, that the Veteran's medical records do not give any indication of his PTSD causing interference with employment or frequent hospitalization. As the Veteran has not indicated that his PTSD caused unemployability, the issue of entitlement to a TDIU has not been raised by the evidence of record. Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a TDIU is raised when evidence of unemployability is submitted at the same time as a claim for a higher rating and the Veteran seeks the highest rating possible). Finally, as the Veteran is in receipt of service connection only for PTSD, consideration of the combined impact of multiple disabilities is not required. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),

For the foregoing reasons, benefit of the doubt has been resolved in favor of the Veteran in granting an initial 30 percent rating for PTSD. As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is otherwise inapplicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to a 30 percent rating, but no higher, for PTSD is granted subject to controlling regulations governing the payment of monetary awards.





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


